      Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 1 of 12




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 KELLY THOMAS,
            Plaintiff,
 v.                                         Case No.: 4:20-cv-03612
 LIFE PROTECT 24/7, INC., d/b/a
 LIFE PROTECT 24/7,
              Defendant.


    DEFENDANT LIFE PROTECT 24/7, INC.’S REPLY IN SUPPORT OF
      MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

         Defendant Life Protect 24/7, Inc. (“Life Protect”) respectfully submits this

Reply in Support of its Motion to Dismiss (“Motion”) [Dkt. No. 13] Plaintiff’s

Amended Complaint [Dkt. No. 9] under Federal Rules of Civil Procedure 12(b)(1),

12(b)(2), and 12(b)(6). In support of this Reply, Life Protect relies on its

Memorandum in Support, set forth as follows:




4818-5898-0051v.1
      Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 2 of 12




                                   INTRODUCTION

         Plaintiff, in her Opposition to the Motion, offers this Court no plausible basis

to save her claims. Indeed, Plaintiff fails to address a number of Life Protect’s

arguments for dismissal and fails to distinguish on-point decisions that doom her

Amended Complaint. At bottom, Plaintiff’s Opposition does not change: (1) this

Court lacks subject matter jurisdiction; (2) Life Protect is not subject to personal

jurisdiction in Texas; and (3) Plaintiff did not state a Texas Business and Commerce

Code claim. Given the parties have repeatedly conferred on these issues—yet the

fatal pleading defects remain—further amendment would be futile. Plaintiff’s

Amended Complaint, therefore, should be dismissed with prejudice.

                                     ARGUMENT

    A.        This Court lacks subject matter jurisdiction.

         Contrary to Plaintiff’s suggestion, Life Protect is not making a factual

challenge to subject matter jurisdiction. (Opp’n at 2–3). Rather, Life Protect is

making only a facial attack on subject matter jurisdiction, which requires this Court

“merely to look to the sufficiency of the allegations in the complaint.” Paterson v.

Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). Here, Plaintiff has not made well-

pled factual allegations that plausibly establish subject matter jurisdiction, and

Plaintiff’s § 227(b) claim is unconstitutional as a matter of law.




                                             2
4818-5898-0051v.1
    Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 3 of 12




          1.    Plaintiff’s supposed injuries are not concrete as required for
                Article III standing.

      Notwithstanding Plaintiff’s assertion, merely alleging that she received

unwanted calls is insufficient to establish standing under the TCPA. (Opp’n at 7).

For instance, in Cunningham v. Britereal Management, on which Plaintiff relies, the

court found that a plaintiff who alleged he received 25 phone calls—and who,

critically, further alleged the calls constituted a “nuisance, invasion of privacy,

trespass of his cell phone, intrusion into his seclusion, reduced device storage space,

loss of time, annoyance, among others”—adequately alleged a concrete injury-in-

fact. No. 4:20-cv-144-SDJ-KPJ, 2020 U.S. Dist. LEXIS 236135, at *6–7 (E.D. Tex.

Nov. 20, 2020). Here, in contrast, Plaintiff offers no allegations of her supposed

injuries, such as alleging the number of calls she received or allegations supporting

that she found the calls annoying, disruptive, bothersome, or the like. (See generally,

Am. Compl.). Her threadbare contentions do not plausibly allege a sufficient injury

for a TCPA claim.

      Further, Plaintiff does not address Life Protect’s argument that she lacks

standing for her Texas Business and Commerce Code claim and, accordingly, offers

no authority supporting that receiving an unwanted call is sufficient to confer

standing to bring her Count III. (See generally, Opp’n (citing authority addressing

standing under the TCPA)). Thus, not only should this Court reject Plaintiff’s

position that she has standing under the Texas Business and Commerce Code, this
                                          3
    Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 4 of 12




Court should also find that Plaintiff has abandoned her state law cause of action. See

Baldwin v. Mortgage Elec. Registration Sys., No. 4:19-CV-03921, 2020 WL

4227591, at *6, n.2 (S.D. Tex. June 8, 2020) (“[W]hen a plaintiff fails to defend or

pursue a claim in response to a motion to dismiss, the claim is deemed abandoned.”);

Lopez v. River Oaks Imaging & Diagnostic Group, Inc., 542 F. Supp. 2d 653, 658,

n. 9 (S.D. Tex. 2008).

          2.    In addition to her lack of standing, Plaintiff’s § 227(b) TCPA
                claim fails because the provision is unconstitutional from 2015
                through July 2020 and, therefore, cannot be enforced for calls
                during that period.

      Plaintiff misstates the Supreme Court’s decision in Barr v. AAPC and

overstates where the weight of authority lies on whether federal courts have subject

matter jurisdiction over § 227(b) claims for calls made between the 2015

Amendment and AAPC.

      Plaintiff argues that “[i]n Barr, the Supreme Court’s majority rejected the

argument from the [AAPC] that the TCPA contained unconstitutional content-based

restrictions on speech.” (Opp’n at 5). To the contrary, the Court “h[e]ld that the 2015

government-debt exception added an unconstitutional exception to the law” and

then “cure[d] that constitutional violation by invalidating the 2015 government-debt

exception and severing it from the remainder of the statute.” See Barr v. AAPC, 140

S. Ct. 2335, 2356 (2020) (emphasis added). In other words, the Court found that §



                                          4
    Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 5 of 12




227(b) was unconstitutional after the 2015 Amendment, and remediated the statute

by severing the offending provision.

      With respect to whether § 227(b) can be enforced from the 2015 Amendment

through AAPC, a three Justice minority offered dicta in a footnote suggesting that

“our decision today does not negate the liability of the parties who made robocalls

covered by the robocall restriction.” AAPC, 140 S. Ct. at 1355, n. 12. But Justice

Gorsuch, joined by Justice Thomas, disagreed, emphasizing the inherent

inconsistency that “a holding that shields only government-debt collection callers

from past liability under an admittedly unconstitutional law would wind up

endorsing the very same kind of content discrimination we say we are seeking to

eliminate.” Id. at 2366 (Gorsuch, J., concurring in part, dissenting in part, and

concurring in the judgment) (emphasis added).

      Wrestling with this issue, the Creasy court—which remains the only

precedent in the Fifth Circuit—reasoned:

      Justice Gorsuch’s is the better argument as a matter of law and logic.
      Congress's 2015 enactment of the government-debt exception rendered
      § 227(b)(1)(A)(iii) an unconstitutional content-based restriction on
      speech. . . . [I]n the years in which § 227(b)(1)(A)(iii) permitted
      robocalls of one category of content (government-debt collection)
      while prohibiting robocalls of all other categories of content, the
      entirety of the provision was, indeed, unconstitutional.

Creasy v. Charter Commc'ns, Inc., No. CV 20-1199, 2020 WL 5761117, at *2 (E.D.

La. Sept. 28, 2020) (emphasis added). Lindenbaum agreed. See generally,

                                           5
    Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 6 of 12




Lindenbaum v. Realgy, LLC, No. 1:19 CV 2862, 2020 WL 6361915, at *2–4 (N.D.

Ohio Oct. 29, 2020). Unlike the authority cited by Plaintiff, these decisions grappled

with the consequences of AAPC’s holding that § 227(b) was unconstitutional from

the 2015 Amendment through 2020—finding that, because the law was

unconstitutional, federal courts lack subject matter jurisdiction to enforce it during

this period.

      Notably, since the filing of the Motion, the Middle District of Florida has

joined Creasy and Lindenbaum. See Hussain v. Sullivan Buick-Cadillac-GMC

Truck, Inc., No. 5:20-CV-38-OC-30PRL, 2020 WL 7346536 (M.D. Fla. Dec. 11,

2020) (finding the court lacked subject matter jurisdiction over 2019 calls because

“at the time the robocalls at issue were made, the statute could not be enforced as

written and a later amendment to a statute cannot be retroactively applied”). Indeed,

Hussain creates a split in the Middle District of Florida and in the Eleventh Circuit

on this issue, holding contrary to Rieker v. National Car Care Cure, LLC, 3:20-cv-

05901 (N.D. Fla. Jan. 5, 2021) and Abramson v. Federal Insurance Co., No. 8:19-

cv-2523-T-60AAS, 2020 U.S. Dist. LEXIS 232937, at *3-4 (M.D. Fla. Dec. 11,

2020)—the cases on which Plaintiff relies. Thus, although Plaintiff cites authority

disagreeing with Creasy, Lindenbaum, and Hussain, the weight of authority is not

against these decisions. And, significantly, Creasy remains the only Fifth Circuit

precedent on point and is well reasoned and correctly decided.

                                          6
    Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 7 of 12




        This Court should join Creasy, Lindenbaum, and now Hussain, in holding that

§ 227(b), as remedied post-AAPC, cannot be applied retroactively to calls made

while § 227(b) was unconstitutional. Accordingly, Plaintiff’s § 227(b) claim should

be dismissed with prejudice.

   B.      Life Protect is not subject to specific personal jurisdiction in Texas.

        Plaintiff does not dispute that Life Protect is not subject to general personal

jurisdiction in Texas. (See generally, Opp’n). Accordingly, Plaintiff “bears the

burden of establishing” specific personal jurisdiction by showing that: (1) the

defendant has purposefully availed itself to the forum; and (2) the plaintiff’s claims

are sufficiently related to the defendant’s activities in the forum. Seiferth v.

Helicopteros Atuneros, Inc., 472 F.3d 266, 270–71 (5th Cir. 2006). Plaintiff

establishes neither of these requisite elements and fails to even address the second.

           1.    Plaintiff does not establish Life Protect purposefully availed
                 itself to jurisdiction in Texas.

        Plaintiff’s contentions that she is a Texas resident and that she entered into a

contract with Life Protect are insufficient to establish purposeful availment.

Tellingly, in her Opposition, Plaintiff does not attempt to distinguish Cantu v.

Platinum Marketing Group, LLC, No. 1:14-CV-71, 2015 U.S. Dist. LEXIS 90824

(S.D. Tex. July 13, 2015), which is on point and from this district. (See generally,

Opp’n). Critically, the Cantu court found that the plaintiff’s contentions that he was

a Texas resident and that his cell phone had a Texas area code were insufficient to
                                            7
    Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 8 of 12




establish purposeful availment. No. 1:14-CV-71, 2015 U.S. Dist. LEXIS 90824, at

*7–12 (S.D. Tex. July 13, 2015). The court expressed that the plaintiff must offer

some basis for determining that the defendant knew that the plaintiff was a Texas

resident and targeted her for that reason when it made the alleged calls. Id. at *12.

Here, like Cantu, Plaintiff merely avers that she is a Texas resident and argues in her

Opposition that her cell phone has a Texas area code, which is insufficient to

establish purposeful availment. See Cantu, 2015 U.S. Dist. LEXIS 90824, at *12.

      Further, Plaintiff’s argument that Life Protect availed itself to jurisdiction in

Texas because it entered into a contract with her and sent her a product also fails.

(Opp’n at 8). The Fifth Circuit “[o]n several occasions . . . has observed that merely

contracting with a resident of the forum state is insufficient to subject the nonresident

to the forum’s jurisdiction”. See, e.g., Holt Oil & Gas Corp. v. Harvey, 801 F.2d

773, 778 (5th Cir. 1986). In Holt, the Fifth Circuit expressly rejected the plaintiff’s

argument that, by mailing payments to the plaintiff in Texas, the defendant had

purposefully availed itself to the exercise of jurisdiction in Texas. Id. Plaintiff’s bald

contention—that by mailing a product to her in Texas on one occasion, Life Protect

availed itself to jurisdiction in Texas—fairs no better than the failed allegations in

Holt. (Opp’n at 8).




                                            8
    Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 9 of 12




             2.     Plaintiff does not even argue her claims arise from Life Protect’s
                    activities in Texas.

          The second element of the specific personal jurisdiction analysis requires that

“the underlying cause of action must ‘arise out of’ the defendant’s contacts with the

forum state.” Lea v. McGue, No. 4:20-CV-00483, 2020 WL 5642320, at *4 (E.D.

Tex. Sept. 22, 2020). Here, Plaintiff alleges no facts suggesting her claims arise out

of Life Protect’s supposed business activities in Texas but, rather, alleges that this

lawsuit arises out of purported indiscriminate robocalls, which is not enough. (Mot.

at 17).

          In her Opposition, Plaintiff entirely fails to address this necessary element for

which she bears the burden. Accordingly, Plaintiff has abandoned her obligation to

establish personal jurisdiction. See Baldwin, 2020 WL 4227591, at *6, n.2; Lopez,

542 F. Supp. 2d at 658, n. 9. Because Plaintiff fails to plausibly allege—or even

assert in her Opposition—that Life Protect purposefully availed itself to jurisdiction

in Texas and that this lawsuit arises out of Life Protect’s supposed contacts with

Texas, dismissal is appropriate.

   C.        Plaintiff abandoned Count III under the Texas Business and
             Commerce Code.

          Plaintiff does not address Life Protect’s lone Rule 12(b)(6) argument that she

has failed to state a claim under § 302.101 of the Texas Business and Commerce

Code. (See generally, Opp’n). Consequently, Plaintiff has abandoned Count III.

                                              9
   Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 10 of 12




Baldwin, 2020 WL 4227591, at *6, n.2; Lopez, 542 F. Supp. 2d at 658, n.9.

Moreover, Plaintiff has substantively failed to state a claim because she does not

plead the requisite elements of an actionable § 302.101 violation—such as

detrimental reliance and economic damages. (Mot. at 18–21).

                                CONCLUSION

      For these reasons and those articulated in the Motion, the Amended Complaint

should be dismissed with prejudice.

SUBMITTED this 13th day of January 2021, by:



                                  /s/ Matthew C. Arentsen
                                  BROWNSTEIN HYATT FARBER
                                  SCHRECK, LLP
                                  Matthew C. Arentsen, admitted pro hac vice
                                  Jesse D. Sutz, admitted pro hac vice
                                  410 17th Street, Suite 2200
                                  Denver, Colorado 80202
                                  Phone: 303.223.1100
                                  Fax: 303.223.1111
                                  Email: marentsen@bhfs.com
                                            jsutz@bhfs.com
                                  Attorneys in Charge for Defendant

                                  Christopher M. Jordan
                                  TX State Bar No. 4087817
                                  MUNSCH HARDT KOPF & HARR, P.C.
                                  700 Milam Street, Suite 2700
                                  Houston, Texas 77002
                                  Telephone: (713) 222-4015
                                  Fax: (713) 222-5834
                                  Email: cjordan@munsch.com
                                  Attorneys for Defendant ___________


                                       10
   Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 11 of 12




                     CERTIFICATE OF WORD COUNT

      Pursuant to Rule 18(c) of Judge Charles Eskridge Court Procedures, Counsel

hereby certifies that this memorandum contains 1,992 words.




                                       11
     Case 4:20-cv-03612 Document 19 Filed on 01/13/21 in TXSD Page 12 of 12




                        CERTIFICATE OF SERVICE

       Pursuant to Rule 5 of the Federal Rules of Civil Procedure and Rule 2(b) of
Judge Charles Eskridge’s Court Procedures, the undersigned counsel certifies that
the foregoing document has been filed with the Court and served upon all known
counsel of record via the Court’s CM/ECF system on January 13, 2021.




                                            /s/ Matthew C. Arentsen
                                            Matthew C. Arentsen




                                       12
4818-5898-0051v.1
